                                     EXHIBIT F
Example Versions of Omar Qazi’s “The Victims of Aaron Greenspan Foundation” Website and
                                 Contextual Documents
Plain Shit




         Plain Shit
         "It's plain to see: This fraudulent charity is FULL OF
         SHIT"
         Have you been harassed, intimidated, threatened or targeted for extortion
         by Aaron Greenspan, his fraudulent "Think Foundation" "Charity", or board
         members Neil Greenspan or Judy Greenspan? You are not alone.

         The law offices of Lantham & Watkins are collecting testimonies regarding
         the fraudulent 501(c)(3) non-profit Think Foundation's activities, and the
         conduct of board members Aaron Greenspan, Neil Greenspan and Judith
         Greenspan. Please add your contact information to the form below and one
         of our staff will contact you shortly. Thank you for speaking out.

         56 people have submitted verified testimonies

         Join Class Action
             Subscribe
10/15/2019                                                                 PlainSite :: Fake Charity Comitting Securities Fraud




                                                                                                                               Need Password Help?




                                                                It's plain to see: We're full of shit.

                                                                                                                                                        Go

                                                        Aaron Greenspan Did Not Invent Facebook. He is a failure.


                         Recent { Aaron Greenspan • Mueller Trump Investigation • President Donald J. Trump • Turkey • Emoluments Clause }


                                   Reality Check { I didn't invent Facebook. • Herbalife Nutrition, Ltd. • Credit Acceptance Corporation }




                      Issues           Laws            Cases              Pro         Home Map           Pro Se          Articles           Firms          Entities




                                  A joint venture of Think Computer Corporation and Think Computer Foundation, a fraudulent 501(c)(3) non-proﬁt organization.
                       Although this website is run with charitable funds, almost all of the income is inured privately to Aaron Greenspan, the founder and sole employee.
               Activity of the organization may be related to Feynman Turing, LLC Greenspan's Investment Company where he is the sole employee and "investment manager"
                                                             Copyright © 2019 Victims of Aaron Greenspan, Inc. All Rights Reserved.




Have you been a victim of harassment, intimidation, extortion, sexual assault, identity theft,
                          or cyberstalking by Aaron Greenspan?
   You are not alone. The victims of Aaron Greenspan Foundation is gathering evidence of Aaron Greenspan's crimes to
                                            ﬁnally bring this criminal to justice
     If you have any information on the criminal activity of Aaron Greenspan or Think Foundation board members Neil Greenspan, Judith Greenspan, or
                                         Simon Greenspan (pictured below), please submit your contact information




www.plainshit.org                                                                                                                                                            1/2
10/15/2019                              PlainSite :: Fake Charity Comitting Securities Fraud




956 people have submitted testimonies


     Join Class Action

      email address

                        Subscribe




www.plainshit.org                                                                              2/2
PlainSite: A Fake Charity Comitting Securities Fraud<                          10/16/19, 7)31 PM




              Have you been a victim of harassment,
          intimidation, extortion, sexual assault, identity
           theft, or cyberstalking by Aaron Greenspan?
   You are not alone. The victims of Aaron Greenspan Foundation is
  gathering evidence of Aaron Greenspan's crimes to finally bring this
                           criminal to justice
      If you have any information on the criminal activity of Aaron Greenspan or Think
           Foundation board members Neil Greenspan, Judith Greenspan, or Simon
             Greenspan (pictured below), please submit your contact information




http://www.plainsiite.org/                                                           Page 1 of 2
PlainSite: A Fake Charity Comitting Securities Fraud<   10/16/19, 7)31 PM




 956 people have submitted testimonies

      Join Class Action

        email address

                             Subscribe




http://www.plainsiite.org/                                   Page 2 of 2
PlainSite: A Fake Charity Comitting Securities Fraud                                             10/19/19, 8(54 AM




                                             4681 people have submitted testimonies

      Join Class Action

        email address

                            Subscribe




         Have you been a victim of harassment,
  intimidation, extortion, sexual harassment, identity
      theft, or cyberstalking by Aaron Greenspan?
     You are not alone. The Victims of Aaron Greenspan Foundation is
      gathering evidence of Aaron Greenspan's crimes to finally bring
        light to this situation. Aaron is an extremely dangerous and
       manipulative individual who uses his fake non-profit to mask
                              disgusting conduct.
        If you have been targeted by or have any information on the criminal activity of
        Aaron Greenspan or Think Foundation board members Neil Greenspan, Judith
         Greenspan, or Simon Greenspan (pictured below), please submit your contact
                                          information
                              Learn more about Aaron Greenspan Learn More about Neil Greenspan




http://www.plainshit.org/                                                                              Page 1 of 2
PlainSite: A Fake Charity Comitting Securities Fraud   10/19/19, 8(54 AM




http://www.plainshit.org/                                    Page 2 of 2
7/25/2020                          Think Foundation & PlainSite: A Fake Charity Committing Securities Fraud | Victims of Aaron Greenspan Foundation




                                           READ M'S TESTIMONY
                                             READ P'S TESTIMONY
                                             READ F'S TESTIMONY
            Have you been a victim of harassment,
     intimidation, extortion, sexual harassment, identity
         theft, or cyberstalking by Aaron Greenspan?
       You are not alone. The Victims of Aaron Greenspan Foundation is
        gathering evidence of Aaron Greenspan's crimes to ﬁnally bring
          light to this situation. Aaron is an extremely dangerous and
         manipulative individual who uses his fake non-proﬁt to mask
                                disgusting conduct.
             If you have been targeted by or have any information on the criminal activity of
            Aaron Greenspan or Think Foundation board members Neil Greenspan, or Judith
            Greenspan, please submit your contact information above to join our mailing list.
              You can also submit any testimony you have about Aaron or other Think Foundation board
                members by emailing us and your testimony will be included anonymously on this site.
                                 Learn more about Aaron Greenspan Learn More about Neil Greenspan




vagfoundation.org/contact.html                                                                                                                        1/2
7/25/2020                        Think Foundation & PlainSite: A Fake Charity Committing Securities Fraud | Victims of Aaron Greenspan Foundation




       Correction: An earlier version of this website stated that Aaron's brother Simon Greenspan also sat on the
                                             board of the Think Foundation.
      Though Simon may have been a benefactor of the organization, the latest available public documents do not
                                               list him as a board member




vagfoundation.org/contact.html                                                                                                                      2/2
| Internal Revenue Service                                                                                                                                     5/20/20, 3(09 PM




                                                                                                                                               Search                        


                                                                                                  Help    News      Language ∠       Charities & Nonprofits         Tax Pros



           File                 Pay                    Refunds                Credits & Deductions                      Forms & Instructions


  Home ∠ Charities and Non-Profits ∠ Search for Charities ∠ Tax Exempt Organization Search


  Results for Tax Exempt Organization Search
  Select Database                                  Search By                                 Search Term 

    Search All                                        Organization Name                         "Victims of Aaron Greenspan"


  City                                              State                                      Country

    Enter City                                         All States                                United States                  




                     Search                                         Reset                      Search Tips




       Your search did not return any results. Please try again.                                                                         Additional information
       Need Help? See Search Tips for guidance on e!ective searching, search criteria and logic, and selecting search terms.                Frequently asked questions -
                                                                                                                                            Exempt Organizations Select Check
                                                                                                                                            Revocations of 501(c)(3)
                                                                                                                                            Determinations
                                                                                                                                            Suspensions Pursuant to Code
                                                                                                                                            Section 501(p)
                                                                                                                                            Exempt Organizations Business
                                                                                                                                            Master File Extract (EO BMF): a list
                                                                                                                                            of organizations recognized as
                                                                                                                                            exempt by the IRS
                                                                                                                                            Tax Exempt Organization Search:
                                                                                                                                            Bulk Data Downloads




       Page Last Reviewed or Updated: 6-Sept-2019                                                                                          # Share              $ Print




                                                                                                                                               %&'()

Our Agency                             Know Your Rights                     Resolve an Issue                  Other Languages                  Related Sites

About IRS                              Taxpayer Bill of Rights              Respond to a Notice               Español                          U.S. Treasury

Work at IRS                            Taxpayer Advocate Service            O!ice of Appeals                  ??                               Treasury Inspector General for
                                                                                                                                               Tax Administration
Help                                   Accessibility                        Identity The" Protection          ???
                                                                                                                                               USA.gov


https://apps.irs.gov/app/eos/allSearch.do?ein1=&names=%22Victims+o…ility=all&sortColumn=orgName&isDescending=false&submitName=Search                                Page 1 of 2
